Appeal from a decision of the Workmen’s Compensation Board, filed January 20, 1977. The claimant sustained an injury to his right eye and it is undisputed that the injury was compensable and resulted in a 100% loss of use of the eye without corrective devices. A schedule award for 100% loss of vision of the eye and for facial disfigurement was made by a referee. The appellants contend that the award was "premature” because they would submit further medical evidence and/or further testimony by the claimant as to whether or not he could wear a contact lens. Substantial evidence supports the finding of the board that the "claimant cannot wear contact lens” and the board’s implicit rejection of the carrier’s suggestion that there be further proceedings is not arbitrary and capricious. Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.